PER CURIAM.
The appellant complains of the trial court’s preservation of testimony in a termination of parental rights proceeding. A review of the record in its entirety clearly demonstrates that the trial court was correct in the ultimate order it entered based on the evidence before it, excluding the testimony which was perpetuated, and therefore we find no error in the order under review. At best, under the entire circumstances, the error would be harmless. Pulitzer v. Pulitzer, 449 So.2d 370 (Fla. 4th DCA 1984); Greenfield v. Bland, 99 So.2d 727 (Fla. 2d DCA 1958); Section 59.041 Florida Statutes (1987). Therefore, the order of termination under review, be and the same is hereby affirmed.
AFFIRMED.